Case 2:19-cv-15444-MCA-MAH Document 9 Filed 10/31/19 Page 1 of 2 PageID: 100


                                                                         cASE LOSD
 Patrick J. Cerillo, Esq.
 Patrick J. Cerillo, LLC
 4 Walter E. Foran Blvd., Suite 402
 Flemington, NJ 08822
 Attorney ID No. 01481-1980
 T: (908) 284-0997
 F: (908)284-0915
 pjceril1o1aw(icomcast.net
 A ttorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
 MALIBU MEDIA, LLC,

       Plaintiff,
 v.                                              Case No. 2:1 9-cv- 1 5444-MCA-MAH

 JOHN DOE, subscriber assigned IP
 address 184.152.100.54,

        Defendant.
                                         /

            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                   WITH PREJUDICE OF JOHN DOE

        PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

 (“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

 Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

 John Doe was assigned the IP Address 184.152.100.54. Pursuant to Fed.R.Civ.P.

 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

  filed a motion for summary judgment.

                                             1
Case 2:19-cv-15444-MCA-MAH Document 9 Filed 10/31/19 Page 2 of 2 PageID: 101




       Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

       Dated: October 28, 2019                Respectfully submitted,

                                              By: Is! Patrick .1 Cerillo
                                              Patrick J. Cerillo, Esq.
                                              Patrick J. Cerillo, LLC
                                              4 Walter Foran Blvd., Suite 402
                                              Flemington, NJ 08822
                                              Attorney ID No. 01481-1980
                                              T: (908) 284-0997
                                              F: (908) 284-0915
                                              pjcerillolaw(ä2comcast.net
                                              A ttorneys for Plaint ff



                            CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, I electronically filed the foregoing

 document with the Clerk of the Court and all parties using the CM/ECF system.

 Participants in the case who are registered CM/ECF users will be served by the

 CMJECF system.


                                              By: Is! Patrick J. Cerillo
                                              Patrick J. Cerillo, Esq.




                                                                        oXArIeo, U.S.D.J.


                                          2
